 VAN CAMP SEA FOOD CO.537Van CampSea Food Company andUnited Cannery &IndustrialWorkersof the Pacific, Los Angeles andVicinityDistrict,AFL-CIO,Petitioner.Case 37-RC-1916July 23, 1974RULING ON ADMINISTRATIVE APPEALHaving duly considered the Petitioner's appealfrom the Regional Director's administrative dismissalof the instant petition for lack of jurisdiction over theterritory of American Samoa, the Board finds as fol-lows:On November 14, 1973, Petitioner filed a petitionto represent a unit of the 600 production and mainte-nance employees of the Employer at its location onthe island of American Samoa. The Regional Directoradministratively dismissed the petition under the au-thority ofStar-Kist Samoa, Inc.,172 NLRB 1467,wherein the Board held that American Samoa, anunincorporated, unorganized territory,' was not with-in the jurisdiction of the Act. In its appeal, the Peti-tioner urges that the 1972 Supreme Court decision inU.S. v. Standard Oil of California,2wherein AmericanSamoa was found to be a covered territory within themeaning of the Sherman Act, compels a reversal ofStar-Kist.We agree.In ruling in theStar-Kistcase that Samoa was nota "Territory" within the meaning of Section 2(6) ofthe Act,' the Board drew a distinction between orga-nized and unorganized territories. However, inStan-dard Oilthe Supreme Court in defining the scope ofthe word "Territory" as used in section 3 of the Sher-man Act 4 rejected the dichotomy between organizedand unorganized territories and concluded thatAmerican Samoa was a covered territory on the broadiThe statusof "incorporation"denotes aterritory declared bystatute ortreaty to bea partof the UnitedStatesThe term "organized"refers toCongssional establishmentof a systemof local self-government.244 U.S.558, rehearingdenied 405 U.S. 969.3 Sec 2(6) of the Actdefines "commerce" as:trade, traffic,commerce transportation,or communication among theseveral States,or between the Districtof Columbia or any Territory oftheUnitedStates and any Stateor other Territory,or between anyforeign countryand any State,Territory, or the District of Columbia,or within the Districtof Columbia or any Territory,or between pointsin the same State butthrough any other State or any Territory or theDistrict ofColumbia orany foreigncountry.° Sec. 3 providesin pertinent part;Every contract,combination in form of trust or otherwise,or conspi-racy, in restraintof trade or commerce inany Territory of the UnitedStates or of the Districtof Columbia,or in restraintof trade or com-merce betweenany such Territory and another,or betweenany suchTerritory or Territories and any Stateor Statesor the District of Colum-bia, or withforeign nations,or between the Districtof Columbia andany Stateor States or foreign nations, isdeclared illegalview that "Congress intended by [Section] 3 `to exertall the power it possessed in respect [to] the subjectmatter-trade and commerce . . . [and] to include allterritories to which its powers might extend....' "Contrary to the Employer, the Board is convincedthat this holding of the Supreme Court is equally ap-plicable to the word "Territory" as used in Section2(6) of the Act, for it is clear that in regulating laborrelations under the Act, the Congress intended toexercise fully the same plenary and comprehensivecommerce power which it had exercised in regulatingcommerce under the Sherman Act.5On the basis of the foregoing, the Board finds thatithas statutory jurisdiction over American Samoa.Furthermore, as it appears that other aspects of laborrelations in American Samoa are regulated by otherFederal legislation,' the Board finds that it would ef-fectuate the policies of the Act to assert jurisdictionover any person who satisfied our jurisdictional stan-dards?Accordingly, the instant petition is hereby reinstat-ed and the case is remanded to the Regional Directorfor further processing.CHAIRMAN MILLER,concurring:I concur in the result reached by the majority. If weare correct, as I think we are, in reading the SupremeCourt's decision inStandard Oil of California,404U.S. 558(1972), as rendering erroneous our previousview that American Samoa was without our jurisdic-See,e.g, RonricoCorporation,53 NLRB 1137, 1143, andN.LR.B vGonzalez Padm Co.,161 F.2d 353 (C A, 1, 1947).6 For example, The Fair Labor Standard Act, 29 U.S.C. 201,et seq,andthe Labor-ManagementReportingand DisclosureAct of 1959, 29 U S.C §401,et seq7We agree withour dissentingcolleague thatthe Board,subject to theproviso of Sec. 14(c)(1) of the Act,is empoweredto decline toassert jurisdic-tion when it appearsthat suchan assertionofjunsdictionwould not effectu-ate the policiesof the Act. Contrary toour dissenting colleague,however forthe reasons stated inthe majoritydecision,particularlythe rejection of anydistinctionbetween "organized"and "unorganized"territoriesby the Su-preme Courtin definingthe word "Territory"in theStandard Oildecision,we feel the ambit of the Court's decision requires a similar definition of theword "Territory" in Sec 2(6) of our Act. Thus, on thebasis of the clearimport of the Court's decision,we have concluded that theBoard has statuto-ry jurisdiction over AmericanSamoa.Further, as explicatedin our decision,other Federallabor statutesare appliedover enterprises in American Samoaand our discretionary power to continueto declinejurisdictionisno longerwarranted Our agencyhas an obligation to interpret and follow the trendof the SupremeCourt's decisionsas they presently or may affect the Act weadminister In view ofthe Court's decision,we do not deemthe continuedpendencyof H R.756 as precluding our followingthe interpretation of theSupreme Court regardinga commerce clause similar to the one in our ActThus,our actionhere is based on cogentreasonsWe are not here assertingjurisdiction over this Employer or any other employer withouta hearing Ourdecisionmerelyreinstatesthe petitionearlier dismissedby theRegionalDirectorand remandsit to him for further processing The parties have anopportunityto raiseany relevantissues theydesire, if they sochoose, at arepresentation hearing.Finally,in response to the contention that additionalappropriations may be required, we say only that the properexercise of themandate under our Act issometimesmore costly than at othertimes;howev-er, while we strive toexercise cautionin the expenditureof the appropriationsentrustedto our agency, we shall not do so to theexclusion of extending theprotectionof our Act to those entitled to it212 NLRB No. 76 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion as an unorganized territory, then I simply see norational legal basis on which we can decline jurisdic-tion here.Whatever our concerns about the costs, oradministrative difficulties incident to accepting theSupreme Court's determination, I see no more legalbasis for declining jurisdiction over a substantial tunacanning factory operated by a manufacturer, whichhappens to be located in American Samoa than wouldexist if it were located in Hawaii (assuming the com-merce data which will be forthcoming in the course ofour processing this petition shows that this Employermeets our jurisdictional standards).Member Kennedy's colorful rhetoric 8 offers, in myview, no adequate rebuttal to careful and rationallegal analysis:MEMBER KENNEDY,dissenting:I would affirm the Regional Director's dismissal ofthe petition herein. Assumingarguendothat the Boardhas statutory jurisdiction over American Samoa, I be-lieve that it would not effectuate the policies of theAct to assert jurisdiction herein.In its discretion, the Board, subject to the provisoof Section 14(c)(1) of the Act, is empowered to declineto assert jurisdiction? The Board has not previouslyasserted jurisdiction over firms located in AmericanSamoa. SeeStar-KistSamoa, Inc.,172NLRB1467(1968). Indeed, the Board has declined jurisdic-tion over the Pago Pago plant with which we are hereconcerned. SeeVan Camp Sea Food Division, 172NLRB 1469(1968). No cogent reason has been pre-sented for the assertion of jurisdiction over such firmsat this time.Contrary to my colleagues, I do not construe theSupreme Court's decision in theStandard Oilcase(which involved interpretation of sec. 3 of the Sher-man Anti-Trust Act) as a signal to this Board to assertjurisdiction in American Samoa.1° I have no intentionof defying or disregarding a decision of the UnitedStates Supreme Court. I find no statement in the citedcase which can be fairly interpreted as an instructionor suggestion that we no longer have discretion torefrain from asserting jurisdiction in American Samoaon policy grounds.My colleagues correctly point out that other Feder-al labor statutes are applied over enterprises inAmerican Samoa. They ignore the fact that Congresshas expressly directed that the Fair Labor StandardsAct, 29 U.S.C. § 201,et seq.,be applied to territories."And may there be no moaning at the Bar / When I put out to sea"etc.9 InFacilitiesManagement Corporation,202 NLRB 1 144 (1973), the Boarddeclined to assert jurisdiction over an employer located on Wake Island10A single case hardly qualifies as a "trend "There is no such mandate in our Act.Congress has been aware of our earlier decisionsdeclining to assert jurisdiction in American Samoa. Itis significant, in my view, that H.R. 756, which wasintroduced in January 1973 and which provided forthe coverage of our Act in American Samoa, has notbeen adopted by the Congress. The failure of the Con-gress to pass that legislation justifies the conclusionthat a majority of the Congress does not favor ourassertion of jurisdiction in American Samoa. I notethat the Board's refusal to assert jurisdiction in theearlier decisions in theVan Camp Sea Food DivisionandStar-Kist Samoacases were predicated in partupon the "absence of a clear congressional mandate."It cannot be doubted that the decision of my col-leagues to assert jurisdiction in American Samoa willrequire a substantial increase in congressional appro-priations for the operation of this Agency. In my view,it isunwise to expand our jurisdiction by decisionwhen Congress has expressly considered and failed toapprove such expansion. I believe it unseemly for theBoard to enlarge jurisdiction in the absence of con-gressional action and then attempt to justify largerappropriations. I would await congressional directionto assert jurisdiction in American Samoa and theAgency would then be in a better posture to seekincreased appropriations.If there are cogent reasons for asserting jurisdictionin this case, my colleagues should state them. I recog-nize that it is the prerogative of a majority of thisBoard to expand its jurisdiction. So long as there islegal jurisdiction, I think it unlikely that reviewingcourts will interfere with such expansion. If this is thejudgment of my colleagues, so be it. Henceforth, how-ever, I trust, we will be spared the familiar' refrain thatthe Board's caseload is increasing." If we are unwill-ing to adhere to the wise judgments of our predeces-sors in declining jurisdiction of policy grounds, weshould not belabor our rising caseload. See my dissentinAllen & O'Hara Developments, Incorporated d/b/aIlliniTower,210 NLRB 355(1974).For the reasons stated, I believe that the purposesof the Act would not be effectuated by the assertionof jurisdiction in this case.11See addressby Chairman Miller. Labor Law Conference,LouisianaState University,Baton Rouge, Louisiana,January 22, 1971, National Law-yers Club, Washington, D.C, May 27, 1971, Pacific Coast Labor Law Con-ference, May 12, 1972;Symposiumof the Allegheny CountyBar Association,May 26, 1972, LaborRelationsLaw Section, ABA AnnualConvention,Washington,D.C August 7, 1973.Addresses by MemberFanning-Fourth Annual Federal TrialExaminersConference Washington, D C., September 1966, Fifth Annual Labor Rela-tions Institute,Atlanta, Georgia, November21, 1968;14th Annual South-eastern Conferenceon Current Trends in CollectiveBargaining,Knoxville,Tennessee,November 21, 1969; Annual Meetingof the Connecticut BarAssociation,New Haven, Connecticut October 19, 1970, LaborLaw Semi-nar, KansasCity,Missouri,March 25, 1970